Exhibit 4(c) PPL ELECTRIC UTILITIES CORPORATION OFFICER’S CERTIFICATE (under Sections 201 and 301 of the Indenture dated as of August 1, 2001) Establishing the Form and Certain Terms of the First Mortgage Bonds, 6.25% Series due 2039 The undersigned, JamesE. Abel, Treasurer of PPL Electric Utilities Corporation (the “Company”), pursuant to Supplemental Indenture No.10, dated as of May 1, 2009 (“Supplemental Indenture No. 10”) (all capitalized terms used herein which are not defined herein but are defined in the Indenture referred to below, shall have the meanings specified in the Indenture, as supplemented by Supplemental Indenture No.10), and Sections 201 and 301 of the Indenture of the Company dated as of August1, 2001 (as heretofore supplemented, the “Indenture”) to The Bank of New York Mellon, as trustee (the “Trustee”), does hereby establish for the series of Securities established in Supplemental Indenture No. 10 the following terms and characteristics (the lettered clauses set forth herein corresponding to such clauses in said Section 301): a) the title of the Securities of such series shall be “First Mortgage Bonds, 6.25% Series due 2039” (the “Bonds”); b) the aggregate principal amount of Bonds which may be authenticated and delivered under the Indenture shall be limited to $300,000,000, except as contemplated in Section 301(b) and the last paragraph of Section 301 of the Indenture; c) interest on the Bonds shall be payable to the Person or Persons in whose names the Bonds are registered at the close of business on the Regular Record Date for such interest, except as otherwise expressly provided in the form of Bond attached hereto and hereby authorized and approved; d) the principal shall be due and payable on May 15, 2039; and the Company shall not have the right to extend the Maturity of the Bonds as contemplated in Section 301(d) of the Indenture; e) as provided in the form of Bond attached as Exhibit A hereto, the Bonds shall bear interest at a fixed rate of 6.25% per annum; the Interest Payment Dates for the Bonds shall be May 15 and November 15 of each year, commencing November 15, 2009; the Regular Record Date for the interest payable on any Interest Payment Date with respect to the Bonds shall be the close of business on the May 1 or November 1 (whether or not a Business Day) immediately preceding such Interest Payment Date; and the Company shall not have any right to extend any interest payment periods for the Bonds as contemplated in Sections 301(e) and 312 of the Indenture; f) the Corporate Trust Office of the Trustee in New York, New York shall be the office or agency of the Company at which the principal of and any premium and interest on the Bonds at Maturity shall be payable, at which registration of transfers and exchanges of the Bonds may be effected and at which notices and demands to or upon the Company in respect of the Bonds and the Indenture may be served; and the Trustee will initially be the Security Registrar and the Paying Agent for the Bonds; provided, however, that the Company reserves the right to change, by one or more Officer’s Certificates, any such office or agency and such agent; each installment of interest on a Bond shall be payable as provided in Exhibit A hereto; g) the Bonds shall be redeemable, in whole or in part, at the option of the Company as and to the extent provided in Exhibit A hereto; h) inapplicable; i) the Bonds shall be issued in denominations of $1,000 and any integral multiple of $1,000 in excess thereof; j) inapplicable; k) inapplicable; l) inapplicable; m) inapplicable; n) inapplicable; o) reference is hereby made to the provisions of Supplemental Indenture No. 10 for certain covenants of the Company for the benefit of the Holders of the Bonds, in addition to those set forth in Article Seven of the Indenture; p) inapplicable; q) the only obligations or instruments that shall be considered Eligible Obligations in respect of the Bonds shall be Government Obligations; and the provisions of Section 801 of the Indenture as supplemented by Section 104 of Supplemental Indenture No. 10 shall apply to the Bonds; r) the Bonds shall be initially issued in global form and the depository for the global Bonds shall initially be The Depository Trust Company (“DTC”); provided, that the Company reserves the right to provide for another depository, registered as a clearing agency under the Exchange Act, to act as depository for the global Bonds (DTC and any such successor depository, the “Depository”); beneficial interests in Bonds issued in global form may not be exchanged in whole or in part for individual certificated Bonds in definitive form, and no transfer of a global Bond in whole or in part may be registered in the name of any Person other than the Depository or its nominee except that (i)if the Depository (A)has notified the Company that it is unwilling or unable to continue as depository for the global Bonds or (B)has ceased to be a clearing agency registered under the Exchange Act and, in either case, a successor depository for such global bonds has not been appointed by the Company within 90 days of such notice or cessation, the Company will execute, and the Trustee, upon receipt of a Company Order for the authentication and delivery of definitive Bonds, will authenticate and deliver Bonds in definitive certificated form in an aggregate principal amount equal to the principal amount of the global Bonds representing such Bonds in exchange for such global Bond, such definitive Bonds to be registered in the names provided by the Depository; each global Bond (i)shall represent and shall be denominated in an amount equal to the aggregate principal amount of the outstanding Bonds to be represented by such global Bond, (ii)shall be registered in the name of the Depository or its nominee, (iii)shall be delivered by the Trustee to the Depository, its nominee, any custodian for the Depository or otherwise pursuant to the Depository’s instruction and (iv)shall bear a legend restricting the transfer of such global Bond to any person other than the Depository or its nominee; none of the Company, the Trustee, any Paying Agent or any Authenticating Agent will have any responsibility or liability for any aspect of the records relating to, or payments made on account of, beneficial ownership interests in a global Bond or for maintaining, supervising or reviewing any records relating to such beneficial ownership interests; the Bonds in global form will contain restrictions on transfer, substantially as described in the form set forth in Exhibit A hereto; s) inapplicable; t) reference is made to clause (r) above; no service charge shall be made for the registration of transfer or exchange of the Bonds; provided, however, that the Company may require payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with the exchange or transfer; u) inapplicable; v) inapplicable; and w) except as otherwise determined by the proper officers of the Company and communicated to the Trustee in a Company Order or as established in one or more Officer’s Certificates supplemental to this Officer’s Certificate, the Bonds shall be substantially in the form of the Bond attached hereto, which form is hereby authorized and approved, and shall have such further terms as are set forth in such form. IN WITNESS WHEREOF, I have executed this Officer’s Certificate this 22nd day of May, 2009 in New York, New York. Name:James E. Abel Title: Treasurer Exhibit A [FORM OF BOND] Unless this certificate is presented by an authorized representative of The Depository Trust Company, a New York corporation (“DTC”), to PPL Electric Utilities Corporation or its agent for registration of transfer, exchange or payment, and any certificate to be issued is registered in the name of Cede & Co. or in such other name as is requested by an authorized representative of DTC (and any payment is made to Cede & Co. or to such other entity as is requested by an authorized representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest herein. No. CUSIP No. PPL ELECTRIC UTILITIES CORPORATION FIRST MORTGAGE BOND, 6.25% SERIES DUE 2039 PPL ELECTRIC UTILITIES CORPORATION, a corporation duly organized and existing under the laws of the Commonwealth of Pennsylvania (herein referred to as the “Company”, which term includes any successor Person under the Indenture referred to below), for value received, hereby promises to pay to or to its registered assigns, the principal sum of MILLION ($) Dollars on May 15, 2039 (the “Stated Maturity Date”), and to pay interest on said principal sum semi-annually in arrears on May 15 and November 15 of each year commencing November 15, 2009 (each an “Interest Payment Date”) at the rate of 6.25% per annum until the principal hereof is paid or made available for payment.Interest on the Securities of this series will accrue from and including May 22, 2009, to and excluding the first Interest Payment Date, and thereafter will accrue from and including the last Interest Payment Date to which interest has been paid or duly provided for.No interest will accrue on the Securities with respect to the day on which the Securities mature. In the event that any Interest Payment Date is not a Business Day, then payment of interest payable on such date will be made on the next succeeding day which is a Business Day (and without any interest or other payment in respect of such delay) with the same force and effect as if made on the Interest Payment Date.
